ORDER

PER CURIAM.
Horizon Homes, Inc. (“homebuilder”) appeals from a verdict entered in favor of Zavradinos and Associates, Inc. (“engineers”) after a bench trial in the Circuit Court of St. Charles County. The trial court awarded engineers $28,609.19, representing $13,695.69 for work performed, $7,951.50 in interest, and $6,962 in attorney's fees. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).